Gilbert and Hines, JJ.,
dissenting. We adhere to the views expressed when the ease was formerly before this court. Grant v. Sosebee, 169 Ga. 658 (supra). We insist that the plaintiff in error, who was a defendant in the court below, and who suffered a judgment to go against her on the precise debt, with a special lien on the precise land, can not afterwards file a claim to the land. Secondly, having, under the undisputed facts of the case, asserted ownership and title and borrowed money on the strength of such ownership and executed the deed to secure the debt, the owner can not afterwards cause the same to be set aside as year’s support and claim the land under that judgment. To do so would be to hold that a later judgment (year’s support), to which the creditor was not a party, may have the effect of superseding or invalidating the previously obtained security deed and the judgment and special lien based thereon. According to the evidence in this case, it nowhere appears that the land was a part of the husband’s estate, but that can only be inferred from the fact that the ordinary rendered a judgment setting it aside as a year’s support. A judgment setting aside, as a year’s support, property which was not a part of the husband’s estate, but to which a third party holds *102title, would be a mere nullity as to such third party. Assuming that the property was a part of the deceased husband’s estate, the wife for'about twelve years treated the property as her own, as an heir at law, holding it out and representing it as her own, borrowing money on the credit of such ownership, executing a security deed to the property. The widow in equity and good conscience is estopped from thereafter claiming under a subsequent judgment setting it apart as a year’s support. The case has been twice tried before a judge and jury, and in each instance the finding has been in favor of Miss Sosebee; and under the additional facts brought out in the present case we think the judgment refusing a new trial should be affirmed.
The decisions in Houston v. Phillips, 159 Ga. 344, Anders v. First National Bank, 165 Ga. 682, and Gibbs v. Land, 136 Ga. 261 (supra), are not applicable to the facts of this case, because in each of those cases the year’s support was set aside to the widow and minor children. Where the year’s support is set aside to the widow only, her rights are entirely different. “When a year’s support is set apart to a widow, it becomes hers absolutely and unconditionally, and she can sell or dispose of it just as any other person might dispose of his property.” Lowe v. Webb, 85 Ga. 733 (11 S. E. 845); Stringfellow v. Stringfellow, 112 Ga. 494, 497 (37 S. E. 767).